DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 11/16/2021. Claim 1 is amended. Claims 7-28 are cancelled. Claims 29-44 are new. Claims 1-6 and 29-44 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Leary; and claim 4 under 35 U.S.C. 103 as being unpatentable over Leary in view of Giambattista, have been fully considered but are not persuasive, in combination with the amendments to the claims.
	Applicant argues Leary fails to disclose engagement elements on the dose gauge as claimed, such that the indicator body can be coupled to the syringe body in only one orientation; and the engagement elements configured to engage corresponding elements on the syringe body to restrain the volume indicator from rotational and axial movement.
	It is respectfully submitted Leary discloses dose gauge 370 coupled to flange 322 of syringe body and maintained in a fixed location along the syringe body (para. [0078]). Leary further discloses different methods/materials to couple dose gauge 370 to the syringe body and flange 322, however, dose gauge 370 maintains the same orientation relative to the flange of the syringe body (paras. [0085]-[0086]). Therefore, one of ordinary skill would’ve understood dose gauge 370 to be restrained from rotational and axial movement via its fixed location relative to the syringe body and maintain its orientation, since 
	Accordingly, the rejection is maintained.
Applicant’s arguments, with respect to new claims 29-44 have been fully considered, and new claims 29-44 have been rejected as discussed below.
Claim Objections
Claims 1, 31, 37 and 40 are objected to because of the following informalities:  
In claim 1, in the preamble, the phrase “a volume indicator for a syringe comprising a syringe body and a plunger” should read “a volume indicator for a syringe, the syringe comprising a syringe body and a plunger” in order to clarify the structures of the syringe.
In claim 31, the phrase “the difference between the second and third engagement elements” should read “the distance between the second and third engagement elements” to maintain consistency.
In claim 37, in the preamble, the phrase “a volume indicator for a syringe comprising a syringe body and a plunger” should read “a volume indicator for a syringe, the syringe comprising a syringe body and a plunger” in order to clarify the structures of the syringe.
In claim 40, the phrase “the difference between the second and third engagement elements” should read “the distance between the second and third engagement elements” to maintain consistency.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement elements configured to engage” in at least claims 1 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 and 36-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 29, the claim recites “the one or more corresponding elements” in lines 2-3. It is unclear whether the phrase is referring to the corresponding elements previously introduced, or introducing new, separate corresponding elements. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one of the corresponding elements previously introduced.
	Regarding claim 36, the claim recites “an additional engagement element”. It is unclear whether the phrase is referring to an additional engagement element of the one or more engagement elements previously introduced, or introducing a new, separate engagement element. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the one or more 
	Regarding claim 37, the claim recites “the opening” in line 10. There is insufficient antecedent basis for this limitation in the claim, since an opening has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an opening of the indicator body.
	Regarding claim 39, the claim recites “the one or more corresponding elements” in lines 2-3. It is unclear whether the phrase is referring to the corresponding elements previously introduced, or introducing new, separate corresponding elements. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one of the corresponding elements previously introduced.
	Regarding claim 43, the claim recites “an additional engagement element”. It is unclear whether the phrase is referring to an additional engagement element of the one or more engagement elements previously introduced, or introducing a new, separate engagement element. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the one or more engagement elements including a second engagement element, such that there would be an additional engagement element.
	Claims 30, 38, 40-42 and 44 are indefinite due to their dependencies on indefinite base claims 29 and 37.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-6, 32-34, 37-38 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leary (US 2017/0354787 A1) (previously of record).
	Regarding claim 1, Leary discloses (abstract; Paras. [0076]-[0101]; Figs. 8-21) a volume indicator (dose gauge 370, para. [0076]; fig. 8) for a syringe comprising a syringe body (310, fig. 8) and a plunger (340) received in the syringe body, the volume indicator comprising: 
	an indicator body (body of 370, fig. 8); 
	a window portion (376, para. [0082]) extending through a thickness of the indicator body (fig. 8) such that a portion of the syringe plunger in the syringe body is visible through the window portion (para. [0082]);
	one or more engagement elements configured to engage corresponding elements on the syringe body to restrain the volume indicator from rotational and axial movement relative to the syringe body (dose gauge 370 includes top surface 373 configured to engage distal surface 326 of flange 322 of syringe body in a fixed location, which corresponds to the structure disclosed for the engagement elements interpreted under 112(f) and maintains dose gauge 370 in a fixed location relative to the syringe body, thereby restraining axial/rotational motion of dose gauge 370, paras. [0078] and [0085], figs. 12-13), the one or more engagement elements arranged on the indicator body such that the indicator body can be coupled to the syringe body in only one orientation (dose gauge 370 configured to engage flange 322 via top surface 373, therefore coupling to syringe body in a single orientation, since Leary only discloses dose gauge 370 coupled to syringe body in this orientation, para. [0086]; fig. 8); and

	Regarding claim 2, Leary discloses the device of claim 1. Leary further discloses further comprising inflation indicia adjacent the window portion (at least one alignment protrusion 377, para. [0083]; figs. 8-13 and 21).
	Regarding claim 3, Leary discloses the device of claim 2. Leary further discloses wherein the inflation indicia comprise protrusions extending at least partially across the window portion (see at least figs. 8, 13-14 and 21 depicting protrusions 377 extending at least partially across window 376).
	Regarding claim 5, Leary discloses the device of claim 1. Leary further discloses wherein the indicator body is at least partially opaque (para. [0083]).
	Regarding claim 6, Leary discloses the device of claim 1. Leary further discloses wherein the window portion is positioned between a first end of the indicator body and a second end of the indicator body and extends less than the full length of the indicator body (see at least fig. 13 depicting window 376 extending less than a full length of dose gauge 370).
	Regarding claim 32, Leary discloses the device of claim 1. Leary further discloses wherein the indicator body has a curved C-shape in cross-section defining an opening (see at least fig. 14 depicting dose gauge 370 defining a curved C-shape and an opening, such that the cross-section would include a curved C-shape).
	Regarding claim 33, Leary discloses the device of claim 32. Leary further discloses wherein the indicator body is configured to removably clip onto the syringe body by urging the syringe body through the opening (dose gauge coupled to side wall of syringe body, which one of ordinary skill would’ve understood to encompass syringe body urged/placed in opening of dose gauge, paras. [0110]-[0111]; figs. 8-23).
	Regarding claim 34, Leary discloses the device of claim 1. Leary further discloses further comprising a gripping portion disposed on the indicator body (proximal end portion 371, which includes a flange configured to engage flange 322 of syringe body and therefore functions as a gripping portion, since flange 322 is manipulated by the user, paras. [0078] and [0085]; figs. 12-13).


	Regarding claim 37, Leary discloses (abstract; Paras. [0076]-[0101]; Figs. 8-21) a volume indicator (dose gauge 370, para. [0076]; fig. 8) for a syringe comprising a syringe body (310, fig. 8) and a plunger (340) received in the syringe body, the volume indicator comprising: 
	an indicator body (body of 370, fig. 8) having a curved C-shape in cross-section (see at least fig. 14 depicting dose gauge 370 defining a curved C-shape and an opening, such that the cross-section would include a curved C-shape); 
	a window portion (376, para. [0082]) extending through a thickness of the indicator body (fig. 8) such that a portion of the plunger in the syringe body is visible through the window portion (para. [0082]); 
	one or more engagement elements configured to engage corresponding elements on the syringe body (dose gauge 370 includes top surface 373 which is configured to engage distal surface 326 of flange 322 of syringe body in a fixed location, which corresponds to the structure disclosed for the engagement elements interpreted under 112(f) and maintains dose gauge 370 in a fixed location relative to the syringe body, paras. [0078] and [0085], figs. 12-13) such that the volume indicator can be disposed on the syringe body only in a selected orientation (dose gauge 370 configured to engage flange 322 via top surface 373, therefore coupling to syringe body in a single orientation, since Leary only discloses dose gauge 370 coupled to syringe body in this orientation, para. [0086]; fig. 8); and 

	Regarding claim 38, Leary discloses the device of claim 37. Leary further discloses wherein the one or more engagement elements are disposed on a longitudinal edge of the indicator body (distal surface 373 of dose gauge 370 includes longitudinal edge and therefore disposed on longitudinal edge of dose gauge 370, fig. 13).
	Regarding claim 41, Leary discloses the device of claim 37. Leary further discloses further comprising a gripping portion disposed on the indicator body (proximal end portion 371, which includes a flange configured to engage flange 322 of syringe body and therefore functions as a gripping portion, since flange 322 is manipulated by the user, paras. [0078] and [0085]; figs. 12-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Giambattista (US 2012/0041389 A1) (previously of record).
	Regarding claim 4, Leary discloses the device of claim 2. 
	However, Leary fails to disclose wherein the inflation indicia comprise bands extending across the window portion.
	Giambattista teaches (paras. [0041]-[0043]; figs. 1a-4), in the same field of endeavor, a medicament delivery device including a plunger rod (24, para. [0031]; fig. 2) and a window portion (64, para. [0042], fig. 1b-2), and further teaches indicia comprising bands (58, para. [0041]) extending across the window portion (para. [0043]; see at least fig. 1b depicting bands 58 extending across window portion 64), for the purpose of providing progress and final indications of delivery on the band, which is a positive and reliable indication that delivery is in progress through different types of indicia (paras. [0043]-[0044]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Leary with the bands, as taught by Giambattista, such that the inflation indicia comprises bands extending across the window portion, in order to provide .
Claims 29-30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Roberts (US 2016/0235458 A1).
	Regarding claim 29, Leary discloses the device of claim 1. 
	However, Leary fails to disclose wherein the one or more engagement elements comprise deflectable arms configured to form a snap fit connection with the one or more corresponding elements on the syringe body.
	Roberts teaches (paras. [0027]-[0031]; figs. 2-5), in the same field of endeavor, a fluid displacement and pressurizing device including a syringe body (housing 12, para. [0024]) and an indicator body (carrier sub-assembly 50, para. [0027]), wherein one or more engagement elements comprise deflectable arms (carrier member 56 of carrier 50 includes deflectable latch elements 88, para. [0031]) configured to form a snap fit connection (carrier member 56 snaps in place, para. [0031]) with one or more corresponding elements on the syringe body (latch elements 88 engage striker bar elements 90, para. [0031]).
	Therefore, Leary fails to disclose deflectable arms forming a snap-fit connection with the syringe body, but does teach an engagement structure snapping into place on the syringe body, and Roberts teaches deflectable arms as an appropriate engagement structure forming a snap-fit connection with a syringe body and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including deflectable arms, instead of the engagement structure as 
	Regarding claim 30, Leary (as modified) teaches the device of claim 29. Leary (as modified) further teaches wherein the one or more engagement elements are disposed on a longitudinal edge of the indicator body (combination of Leary and Roberts further teaches deflectable latch elements disposed on longitudinal edge of dose gauge 370, since deflectable latch elements of Roberts include a longitudinal edge, figs. 4-5 of Roberts).
	Regarding claim 39, Leary discloses the device of claim 38. 
	However, Leary fails to disclose wherein the one or more engagement elements comprise deflectable arms configured to form a snap fit connection with the one or more corresponding elements on the syringe body.
	Roberts teaches (paras. [0027]-[0031]; figs. 2-5), in the same field of endeavor, a fluid displacement and pressurizing device including a syringe body (housing 12, para. [0024]) and an indicator body (carrier sub-assembly 50, para. [0027]), wherein one or more engagement elements comprise deflectable arms (carrier member 56 of carrier 50 includes deflectable latch elements 88, para. [0031]) configured to form a snap fit connection (carrier member 56 snaps in place, para. [0031]) with one or more corresponding elements on the syringe body (latch elements 88 engage striker bar elements 90, para. [0031]).
	Therefore, Leary fails to disclose deflectable arms forming a snap-fit connection with the syringe body, but does teach an engagement structure snapping into place on the syringe body, and Roberts teaches deflectable arms as an appropriate engagement structure forming a snap-fit connection with a syringe body and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including deflectable arms, instead of the engagement structure as taught by Leary, because Roberts teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either engagement structure.
Claims 31, 35-36, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Cummins (US 2006/0173415 A1).
	Regarding claim 31, Leary discloses the device of claim 1. 
	However, Leary fails to disclose wherein the one or more engagement elements comprise first, second, and third engagement elements spaced axially apart from one another, and wherein the distance between the first and second engagement elements is different than the difference between the second and third engagement elements such that the volume indicator can be disposed on the syringe body only in a selected orientation.
	Cummins teaches (paras. [0024]-[0029]; figs. 1-4b), in the same field of endeavor, a syringe adaptor including an indicator body (adaptor 10) including first, second and third engagement elements spaced axially apart from one another (adaptor 10 includes extensions 14’ and 16’ including several recesses configured to engage plunger 56 and flange of syringe body, constituting at least three engagement elements, para. [0028], fig. 3), wherein the distance between the first and second engagement elements is different than the difference between the second and third engagement elements (distance between recesses of extensions 14’ and 16’ vary depending on which recess is used, e.g. distance between slot 20 engaging pusher rod 56 and 14a’ is different than distance between 14a’ and 14b’; or distance between 14a’ and 14b’ different than distance between 14b’ and 14d’, since Cummins discloses extensions 14’ and 16’ including several recesses 14a’… 14c’, etc. such that one of 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leary’s device to include first, second and third engagement elements as claimed, as taught by Cummins, in order to hold the plunger and pusher rod in a fixed position relative to the barrel, which would prevent undesired movement of the pusher rod during fluid delivery and use of the device.
	Regarding claim 35, Leary discloses the device of claim 1. 
	However, Leary fails to disclose wherein the one or more engagement elements are openings that extend through the indicator body configured to form a friction fit with the corresponding elements on the syringe body.
	Cummins teaches (paras. [0024]-[0029]; figs. 1-4b), in the same field of endeavor, a syringe adaptor including an indicator body (adaptor 10) including one or more engagement elements that are openings extending through the indicator body (adaptor 10 includes mating element 18 adapted to mate to pusher rod 56 of syringe body, which is formed as a slot 20 and therefore an opening, para. [0025], figs. 1-3) configured to form a friction fit with the corresponding elements on the syringe body (mating element 18 can be adapted to create an interference fit with pusher rod 56, which one of ordinary skill would’ve understood to encompass a friction fit, para. [0025]), for the purpose of holding the plunger and pusher rod in a fixed position relative to the barrel of the syringe (para. [0024]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leary’s device to include one or more engagement elements 
	Regarding claim 36, Leary (as modified) teaches the device of claim 35. Leary (as modified) further teaches further comprising an additional engagement element (at least one extension 14, paras. [0024]-[0026]; figs. 1-3) configured as a recess in a first end portion of the indicator body (distal end of each extension 14, 16 include recesses, para. [0026]), the additional engagement element configured to restrain the volume indicator against rotational motion relative to the syringe body (extension 14 serves as locking element and therefore restrains syringe body against rotational motion, para. [0026]).
	Regarding claim 40, Leary discloses the device of claim 37. 
	However, Leary fails to disclose wherein the one or more engagement elements comprise first, second, and third engagement elements, and wherein the distance between the first and second engagement elements is different than the difference between the second and third engagement elements such that the volume indicator can be disposed on the syringe body only in a selected orientation.
	Cummins teaches (paras. [0024]-[0029]; figs. 1-4b), in the same field of endeavor, a syringe adaptor including an indicator body (adaptor 10) including first, second and third engagement elements spaced axially apart from one another (adaptor 10 includes extensions 14’ and 16’ including several recesses configured to engage plunger 56 and flange of syringe body, constituting at least three engagement elements, para. [0028], fig. 3), wherein the distance between the first and second engagement elements is different than the difference between the second and third engagement elements (distance between recesses of extensions 14’ and 16’ vary depending on which recess is used, e.g. distance between slot 20 engaging pusher rod 56 and 14a’ is different than distance between 14a’ and 14b’; or distance between 14a’ and 14b’ different than distance between 14b’ and 14d’  , since 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leary’s device to include first, second and third engagement elements as claimed, as taught by Cummins, in order to hold the plunger and pusher rod in a fixed position relative to the barrel, which would prevent undesired movement of the pusher rod during fluid delivery and use of the device.
	Regarding claim 42, Leary discloses the device of claim 37. 
	However, Leary fails to disclose wherein the one or more engagement elements are openings that extend through the indicator body configured to form a friction fit with the corresponding elements on the syringe body.
	Cummins teaches (paras. [0024]-[0029]; figs. 1-4b), in the same field of endeavor, a syringe adaptor including an indicator body (adaptor 10) including one or more engagement elements that are openings extending through the indicator body (adaptor 10 includes mating element 18 adapted to mate to pusher rod 56 of syringe body, which is formed as a slot 20 and therefore an opening, para. [0025], figs. 1-3) configured to form a friction fit with the corresponding elements on the syringe body (mating element 18 can be adapted to create an interference fit with pusher rod 56, which one of ordinary skill would’ve understood to encompass a friction fit, para. [0025]), for the purpose of holding the plunger and pusher rod in a fixed position relative to the barrel of the syringe (para. [0024]).

	Regarding claim 43, Leary (as modified) teaches the device of claim 42. Leary (as modified) further teaches further comprising an additional engagement element (at least one extension 14, paras. [0024]-[0026]; figs. 1-3) disposed in a first end portion of the indicator body (distal end of each extension 14, 16 include recesses, para. [0026]), the additional engagement element configured to restrain the first end portion of the indicator body against rotational motion relative to the syringe body (extension 14 serves as locking element and therefore restrains syringe body against rotational motion, para. [0026]).
	Regarding claim 44, Leary (as modified) teaches the device of claim 43. Leary (as modified) further teaches wherein the additional engagement element comprises a U-shaped cutout (fig. 2 of Cummins depicts extension 14 including recess 14c as a U-shaped cutout).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5213115 to Zytkovicz, disclosing an inflation system for a balloon catheter including grooves of a syringe end cap aligning over ribs of a syringe barrel.
US 7959607 B1 to Smit, disclosing a syringe mounted in upper and lower casings.
US 2014/0074140 A1 to Johnson, disclosing a pair of notches configured to receive tabs of a syringe barrel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771